Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-10, 12, 13, 21-24, and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention is allowable in light of the applicant’s amendments and arguments filed on 02/16/2021.  The examiner notes that the closest prior arts fail to teach or suggest the subject matter as a whole of previously claimed 11 and 25, which has been incorporated into independent claims 8 and 21 respectively, and newly added independent claim 28.
In addition to the previously applied prior art, after further search, the closest prior art, US Patent No. 8,688,630 B2 (Bernbo) teaches a versioning system for node lists and requesting node lists based on an associated version.  However, Bernbo’s system does not teach or suggest applicant’s claimed peer matching nodes or peer-to-peer technology in general and thus Bernbo does not specifically teach or suggest to “receive a request for the version number from the particular peer matching node, the particular peer matching node being previously unavailable to receive the second information” as required by the independent claims, in conjunction with all other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathan Bui
/JONATHAN A BUI/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        March 2, 2021